SANDERSON, J.
The court did not err in denying the motion of the plaintiff for judgment upon the pleadings. Such motions can be allowed only where the answer wholly fails to deny any material allegation of the complaint, and we are not prepared to hold that such is the case here.
Motions for continuances are very much in the discretion of the court below, and we are of the opinion that it was not abused in this instance. The other points are considered untenable.
Judgment and order affirmed.
We concur: Sawyer, C. J.; Rhodes, J.; Crockett, 3).
I dissent: Sprague, J.